39 A.3d 1120 (2012)
304 Conn. 910
Bruce ZOLLO
v.
COMMISSIONER OF CORRECTION.
SC 18938
Supreme Court of Connecticut.
Decided March 21, 2012.
Lori Welch-Rubin, assigned counsel, in support of the petition.
Kathryn Ward Bare, assistant state's attorney, in opposition.
The petitioner Bruce Zollo's petition for certification for appeal from the Appellate Court, 133 Conn.App. 266, 35 A.3d 337, is granted, limited to the following issue:
"Did the Appellate Court properly affirm the dismissal of the petitioner's second habeas petition as successive, where it is argued by the petitioner that a fact that was first discovered during the initial habeas proceeding constituted `new evidence' sufficient to support the second petition?"